        Case 1:20-cv-01293-JPC Document 199 Filed 11/05/20 Page 1 of 6




November 3, 2020

Via ECF and Email
                                                                              11/5/2020
Honorable John P. Cronan
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007-1312


      Re: In re Luckin Coffee Inc. Securities Litigation - No. 1:20-cv-01293 (JPC)

Dear Judge Cronan:

        In accordance with the Court’s October 21, 2020 Order (ECF No. 176), the parties
respectfully submit the following joint status letter in the above-referenced matter.

   1. Counsel Information

      a. The names and contact information for Lead Counsel for plaintiffs Sjunde AP-Fonden
         and Louisiana Sheriffs’ Pension & Relief Fund (together, “Lead Plaintiffs”) and the
         proposed class are as follows:

      Kessler, Topaz, Meltzer & Check, LLP
      Sharan Nirmul, snirmul@ktmc.com
      Gregory M. Castaldo, gcastaldo@ktmc.com
      Richard A. Russo, Jr., rrusso@ktmc.com
      280 King of Prussia Road
      Radnor, PA 19087
      Telephone: (610) 667-7706
      Facsimile: (610) 667-7056

      Bernstein Litowitz Berger & Grossmann LLP
      Salvatore J. Graziano, salvatore@blbglaw.com
      John Rizio-Hamilton, johnr@blbglaw.com
      Jai Chandrasekhar, jai@blbglaw.com
      1251 Avenue of the Americas
      New York, New York 10020
      Telephone: (212) 554-1400
      Facsimile: (212) 554-1444
         Case 1:20-cv-01293-JPC Document 199 Filed 11/05/20 Page 2 of 6

Honorable John P. Cronan
November 3, 2020
Page 2 of 6


       b. The names and contact information for counsel for Defendant Luckin Coffee, Inc.
          (“Luckin”) are as follows:

       Davis Polk & Wardwell LLP
       Lawrence Portnoy, lawrence.portnoy@davispolk.com
       Brian S. Weinstein, brian.weinstein@davispolk.com
       450 Lexington Avenue
       New York, NY 10017
       Tel: (212) 450-4874

       Jonathan K. Chang, jonathan.chang@davispolk.com
       18/F, The Hong Kong Club Building
       3A Chater Road, Hong Kong SAR
       Tel: +852-2533-1028
       Fax: +852-2533-4358

       c. The names and contact information for counsel for Underwriter Defendants Credit
          Suisse Securities (USA) LLC, Morgan Stanley & Co. LLC, Needham & Company,
          LLC, and KeyBanc Capital Markets Inc. are as follows:

       Cahill Gordon & Reindel LLP
       David G. Januszewski, djanuszewski@cahill.com
       Herbert S. Washer, hwasher@cahill.com
       Sheila C. Ramesh, sramesh@cahill.com
       Samuel G. Mann, smann@cahill.com
       32 Old Slip
       New York, New York 10005
       (212) 701-3000

   2. Joint Statement of the Case

        Luckin is a retail coffee company headquartered in China. Lead Plaintiffs brought this
federal securities class action on behalf of themselves and a class (“Class”) consisting of all
persons and entities that purchased or otherwise acquired the American Depository Shares
(“ADSs”) of Luckin from May 17, 2019 through April 1, 2020, inclusive (the “Class Period”),
including those who purchased ADSs in or traceable to the Company’s initial public offering on
or about May 17, 2019 (the “IPO”), or Luckin’s secondary public offering on or about January 10,
2020 (the “SPO”), and were damaged thereby. Plaintiffs assert their claims under Sections 11,
12(a)(2), and 15 of the Securities Act of 1933, 15 U.S.C. §§ 77k, 77l(a)(2), and 77o, and Sections
10(b) and 20(a) of the Securities Exchange Act of 1934, 15 U.S.C. §§ 78j(b) and 78t(a), and the
rules and regulations promulgated under those sections, including SEC Rule 10b-5, 17 C.F.R. §
240.10b-5.

       In the Consolidated Class Action Complaint (“Complaint”), ECF No. 150, filed on
         Case 1:20-cv-01293-JPC Document 199 Filed 11/05/20 Page 3 of 6

Honorable John P. Cronan
November 3, 2020
Page 3 of 6


September 24, 2020, Lead Plaintiffs allege that Defendants issued materially false or misleading
registration statements and prospectuses in connection with Luckin’s May 2019 IPO and January
2020 SPO and, throughout the Class Period, certain Defendants made materially false or
misleading statements and omissions in other public filings. Lead Plaintiffs allege that these false
statements and omissions concerned an admitted fraudulent scheme carried out by Luckin’s senior
executives, which began prior to Luckin’s IPO. Pursuant to this scheme, Luckin’s senior
executives artificially inflated Luckin’s financial results by reporting hundreds of millions of
dollars in fake sales. Lead Plaintiffs allege that Luckin’s senior executives generated these fake
sales in several ways, such as having Luckin employees create individual accounts with their cell
phone numbers and then using those accounts to purchase coffee vouchers, and creating fake
corporate accounts and then using those accounts to execute fictitious bulk purchases of coffee,
including to corporate customers that were sham companies connected to Luckin’s chairman.
Once the scheme was finally revealed, the price of Luckin’s ADSs declined from a Class Period
high of $51.38 on January 17, 2020 to just $1.38 on June 26, 2020, the last day its ADSs traded
publicly on the NASDAQ.

       As noted in section 4, below, the deadline for defendants who have been served (Luckin,
Credit Suisse, Morgan Stanley, Needham, and KeyBanc) to answer or otherwise respond to the
Complaint is November 23, 2020. The served defendants intend to file motions to dismiss.

   3. Jurisdiction and Venue

        This Court has jurisdiction over the subject matter of this action under 28 U.S.C. § 1331,
Section 22 of the Securities Act, 15 U.S.C. § 77v, and Section 27 of the Exchange Act, 15 U.S.C.
§ 78aa. Venue is proper in this District under Section 22 of the Securities Act, 15 U.S.C. § 77v,
Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1391(b), (c), and (d). Many of
the alleged acts and transactions that constitute the alleged violations of law complained of in the
Complaint, including the dissemination to the public of materially false or misleading statements,
occurred in this District. In addition, at all relevant times during the Class Period, Luckin’s ADSs
were offered, sold, and traded on the NASDAQ. In connection with the acts, conduct, and other
wrongs alleged in the Complaint, Defendants, directly or indirectly, used the means and
instrumentalities of interstate commerce, including, but not limited to, the U.S. mails, interstate
telephone communications, and facilities of the national securities markets.

        Lead Plaintiff AP7 is a Swedish public pension fund, with its principal place of business
in Sweden, and Lead Plaintiff Louisiana Sheriffs is a public pension fund with its principal place
of business in Louisiana. Defendant Luckin is a corporation registered in the Cayman Islands,
with its principal place of business in China. Defendant Credit Suisse Securities (USA) LLC is a
financial services company incorporated in Delaware, with a principal place of business in New
York, New York. Defendant Morgan Stanley & Co. LLC is a financial services company
registered in Delaware with a principal place of business in New York, New York. Defendant
China International Capital Corporation Hong Kong Securities Limited is a financial services
company located in Hong Kong, SAR. Defendant Haitong International Securities Company
Limited is a financial services company located in Hong Kong, SAR. Defendant Needham &
         Case 1:20-cv-01293-JPC Document 199 Filed 11/05/20 Page 4 of 6

Honorable John P. Cronan
November 3, 2020
Page 4 of 6


Company, LLC is a financial services company registered in Delaware with a principal place of
business in New York, New York. Defendant KeyBanc Capital Markets, Inc. is a financial services
company registered in Ohio and with a principal place of business in Cleveland, Ohio. All other
parties are individuals.

   4. Impending Deadlines

         Pursuant to the Court’s August 17, 2020 Order, ECF No. 147, Plaintiffs filed the Complaint
on September 24, 2020. Luckin and Defendants Credit Suisse, Morgan Stanley, Needham, and
KeyBanc must answer or otherwise respond to the Complaint on November 23, 2020. Plaintiffs
are required to file a response to any motion to dismiss that is filed within sixty days of the filing,
or January 22, 2021, and Defendants must file replies to Plaintiffs’ response within thirty days of
the filing of that response, or February 22, 2021.

        Pursuant to the Court’s June 26, 2020 Order, ECF No. 129, to the extent any additional
Defendants are served with the Complaint, Plaintiffs must confer with those Defendants within
seven days of service to discuss a proposed schedule for responding to the Complaint, provided
that any additional Defendants served are provided with no less than thirty days from the date of
service to file a response and that in all events such response shall not be due before Luckin’s
response. Service has not yet been effectuated on any Defendant other than Luckin, Credit Suisse,
Morgan Stanley, Needham, and KeyBanc.

       As noted in section 2, above, the defendants that have been served (Luckin, Credit Suisse,
Morgan Stanley, Needham, and KeyBanc) intend to file motions to dismiss. Pursuant to the first
paragraph of this Court’s October 21, 2020 Order (ECF No. 176), the parties plan to comply with
the scheduling order entered by Judge Liman.

       The parties respectfully request permission to file memoranda of law related to any motions
to dismiss in excess of the limits set by Rule 2(b) of Chambers’ Individual Rules and Practices.
The parties propose 40 pages for memoranda of law in support or opposition and 20 pages for
reply memoranda. Plaintiffs respectfully request the option of filing an omnibus memorandum of
law equivalent in length to Defendants’ memoranda of law.

   5. Conference Dates

       There are currently no conferences scheduled in this matter.

   6. Outstanding Motions

       There are no outstanding motions in this matter.

   7. Pending Appeals

       There are no pending appeals in this matter.
         Case 1:20-cv-01293-JPC Document 199 Filed 11/05/20 Page 5 of 6

Honorable John P. Cronan
November 3, 2020
Page 5 of 6


   8. Discovery to Date

       Discovery has not commenced in this matter. Pursuant to the Private Securities Litigation
Reform Act of 1995, discovery is stayed “during the pendency of any motion to dismiss, unless
the court finds upon the motion of any party that particularized discovery is necessary to preserve
evidence or to prevent undue prejudice to that party.” 15 U.S.C. § 78u–4(b)(3)(B).

   9. Settlement Discussions

       There have been no settlement discussions to date.

   10. Alternate Dispute Resolution Discussions

         The parties have not yet discussed the use of alternate dispute resolution mechanisms.
Plaintiffs believe that engagement of a private mediator may be appropriate after the pleading stage
of this case.

   11. Anticipated Length of Trial

        The length of trial in this action will depend, in part, on the issues remaining in dispute at
that time and the number of Defendants ultimately served. At this point in time, subject to
information obtained in discovery, Plaintiffs estimate that any trial in this action would require
approximately fifteen trial days.

   12. Other Pertinent Information

       Plaintiffs are presently unaware of any dispositive or novel issues in this matter. All of the
Defendants remaining to be served are foreign entities or foreign nationals. Plaintiffs are actively
attempting to serve these Defendants through the Hague Convention.

                                                      Respectfully submitted,


 DAVIS POLK & WARDWELL LLP                           KESSLER TOPAZ MELTZER
                                                     & CHECK, LLP
 /s/ Lawrence Portnoy (with permission)
 Lawrence Portnoy                                    /s/ Sharan Nirmul
                                                     Sharan Nirmul
 Counsel for Luckin Coffee, Inc.
                                                     BERNSTEIN LITOWITZ BERGER
 CAHILL GORDON & REINDEL LLP                         & GROSSMANN LLP

 /s/ David G. Januszewski (with permission)          /s/ Salvatore J. Graziano (with permission)
 David G. Januszewski                                Salvatore J. Graziano
            Case 1:20-cv-01293-JPC Document 199 Filed 11/05/20 Page 6 of 6

   Honorable John P. Cronan
   November 3, 2020
   Page 6 of 6



    Counsel for Underwriter Defendants Credit        Counsel for Lead Plaintiffs Sjunde AP-
    Suisse Securities (USA) LLC, Morgan Stanley      Fonden and Louisiana Sheriffs’ Pension &
    & Co. LLC, Needham & Company, LLC, and           Relief Fund and Lead Counsel for the
    KeyBanc Capital Markets Inc.                     Putative Class
It is hereby ORDERED that any memoranda of law in support or
opposition to any motions to dismiss shall not exceed 30 pages, and
any replies shall not exceed 15 pages. In the event Defendants file
multiple motions to dismiss, Plaintiff may elect to submit a single
memoranda of law in opposition, which shall not exceed 50 pages.

It is further ORDERED that, in light of the briefing schedule set by
Judge Liman, Defendants are excused from the pre-motion letter
requirement in 6.A of the Court's Individual Rules and Practices in
Civil Cases. For any other motions governed by that rule, the parties
should submit a pre-motion letter.

SO ORDERED.
Date: November 4, 2020                ________________________
      New York, New York              JOHN P. CRONAN
                                      United States District Judge
